Citation Nr: 1453346	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy, claimed as bilateral leg pain.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from April 1965 to April 1967.  He died in November 2013.  The appellant is his surviving spouse and also has status as a substitute claimant/appellant (granted January 2014).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in November 2010.

In a December 2012 decision, the Board denied entitlement to service connection for bilateral lower extremity radiculopathy, claimed as bilateral leg pain.  That decision was appealed in a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in June 2014, the December 2012 Board decision was vacated and remanded for further proceedings consistent with the decision.  

In addition to the paper claims folder, there are additional electronic records in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  A review of those files reveals that they contain evidence and documents duplicative of those in the physical claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant, as a substitute claimant, is seeking service connection for bilateral lower extremity radiculopathy, also claimed as bilateral leg pain, to include as secondary to the Veteran's service-connected prostate cancer and treatment.   

In a decision issued in December 2012, the Board denied service connection bilateral lower extremity radiculopathy, claimed as bilateral leg pain.  In so doing, the Board determined that competent medical evidence was against finding that the Veteran's claimed polyneuropathy of the lower extremities was present in service, or was otherwise causally or etiologically related to, or aggravated by radiation treatment for his service-connected prostate cancer.

In making its determination, the Board placed reliance on an opinion expressed by a VA examiner in December 2010 to the effect that the Veteran's bilateral lower extremity symptoms were less likely than not caused or aggravated by his treatment for prostate cancer, including radiation therapy, and were more likely than not due to peripheral vascular disease.  Also relied on was a December 2011 opinion of a different VA examiner based on a claims file review and description of the clinical findings made upon December 2010 examination.  The examiner indicated that, while the Veteran's clinical findings from the examination had improved, she agreed with the December 2010 VA examiner's assessment, and opined that it was less likely than not that the Veteran's bilateral lower extremity was related to any event in service, and was not proximately due to or the result of his radiation treatment for prostate cancer.  The second VA examiner explained that external beam radiation therapy and prostectomy were not associated with lower extremity neuropathy, and that she found no evidence in the medical literature of a causal relationship between prostate cancer or radiation treatment and polyneuropathy of the lower extremities.

In the June 2014 memorandum decision, two bases for remand were identified.  As an initial matter it was determined that the Board erred in not ensuring substantial compliance with a November 2010 remand.  Therein, the Board had specifically requested a neurology examination to be conducted by an appropriate specialist.  It was observed in the memorandum decision that neither the VA 2010 nor 2011 examiner was an appropriate specialist and neither performed a neurology examination.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As it is not shown that there was substantial compliance with the November 2010 remand, corrective action must be taken.   

As a second basis for vacating the December 2012 Board decision, it was determined that the Board erred in finding the December 2010 and December 2011 VA examinations were adequate.  Initially, it was noted in the memorandum decision that there was no rationale or explanation provided supporting the 2010 opinion of the VA examiner to the effect that bilateral lower extremity symptoms were less likely than not caused or aggravated by treatment for prostate cancer, including radiation therapy, and were more likely than not due to peripheral vascular disease.  Absent such, it was determined that the Board's conclusion that this examination report was adequate, was clearly erroneous.  See Nolen v. Gober, 14. Vet. App. 183, 184 (2000).  

It was also found that the December 2011 VA medical opinion was inadequate.  In this regard, it was noted that in the November 2010 Board remand, the examiner had been directed to consider both radiculopathy and polyneuropathy, if found to be present.  In the memorandum decision, it was found that the 2011 VA examiner had provided sufficient rationale for the conclusion that external beam radiation therapy and prostectomy were not associated with lower extremity neuropathy.  It was further observed, however, that the December 2011 VA report contained no indication that the examiner considered whether the Veteran suffered from radiculopathy and if so, whether it was caused by prostate cancer treatment.  As the Board failed to account for this discrepancy, it was again determined that the Board's conclusion that this examination report was adequate, was clearly erroneous.  See Nolen v. Gober, 14. Vet. App. 183, 184 (2000).  

In the memorandum decision, it was determined that on remand, the Board must obtain a new medical opinion, based on review of all of the evidence, that (1) identifies the disabilities that the Veteran suffered from that caused his bilateral leg pain; and (2) opines as to whether those conditions were caused by the Veteran's treatment for service-connected prostate cancer or were otherwise related to his cancer.  Additionally it was observed that the examination must, as required by the Board's November 2010 remand, be a neurology examination, and the examining physician must support any opinion(s) provided with sufficient rationale.  

Pursuant to the above discussion, the Board finds that additional action is necessary to address deficiencies found with respect to the December 2012 Board decisions and the December 2010 and December 2011 VA examination reports.  In this regard, once the Board undertakes to provide an appellant with an examination and/or medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, an addendum VA opinion will be sought, comporting with the directives made in the November 2010 remand, and addressing the deficiencies identified in the June 2014 memorandum decision.  

The Board notes that additional evidence and argument was presented for the record in October 2014, accompanied by a waiver.  As the case is being remanded for additional development, the AOJ will have an opportunity to review this evidence in the first instance on readjudication.  It has also been suggested that this evidence be considered in conjunction with obtaining a new medical opinion.  The Board finds this a reasonable request and has so instructed consideration of this evidence in conjunction with obtaining a new medical opinion, as detailed below.  

As a final matter, the appellant's attorney mentioned that the appellant seeks an independent medical expert (IME) opinion in this case.  In issuing the June 2014 memorandum decision, the Court did not find that the issue on appeal involves a question of such medical complexity or controversy that would necessitate referral for an IME opinion.  See 38 C.F.R. § 3.328(a) (2014).  At this point, the Board similarly finds no basis for obtaining an IME, and will instead request a new VA medical opinion which is compliant with the November 2010 Board remand and addresses the deficiencies identified by the Court in the memorandum decision.   

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder and a copy of this Remand to a VA neurologist, in order to address the nature and etiology of the Veteran's bilateral leg disability, to include radiculopathy and polyneuropathy.  Upon review of the entire claims folder, to include: STRs; private and VA records of treatment for the Veteran's legs; private records of radiation treatment for prostate cancer; VA examnination reports of December 2010 and December 2011; and additional evidence added to the filed in October 2014, the neurologist should offer information and opinion as to the following: 

a.  Is there evidence of a left disability and right leg disability, to include radiculopathy or polyneuropathy?  Please specify the appropriate diagnosis (or diagnoses) applicable to each leg and identify the symptoms associated therewith. 

b.  In conjunction with each diagnosed leg disability, separately address whether it at least as likely as not (50 percent or greater probability) that each such disorder was caused or aggravated (address both theories separately) by the Veteran's service-connected prostate cancer, or any treatment therefor - to include radiation therapy? 

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship. Please answer the question posed with the use of "as likely," "more likely," or "less likely" language. 

c.  Discuss the opinion provided by the VA examiner in December 2011 to the effect that external beam radiation therapy and prostectomy were not associated with lower extremity neuropathy, and that she found no evidence in the medical literature of a causal relationship between prostate cancer or radiation treatment and polyneuropathy of the lower extremities, in light of evidence provided for the file in October 2014, purporting to represent such literature.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file. 

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



